 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RAY PULIDO,                                        Case No. 1:18-cv-00776-AWI-EPG

12                   Plaintiff,
                                                        ORDER RE: STIPULATED REQUEST FOR
13           v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                        PREJUDICE
14   GEORGIA-PACIFIC CORRUGATED LLC,
     et al.,
15                                                      (ECF No. 10)
                     Defendants.
16

17
          Plaintiff, Ray Pulido, and Defendant, Georgia-Pacific Corrugated, LLC, have filed a
18
     stipulation to dismiss the entire action with prejudice (ECF No. 10). In light of the stipulation,
19
     the case has ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v.
20
     City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is
21
     respectfully directed to close this case.
22

23 IT IS SO ORDERED.

24
      Dated:      December 14, 2018                           /s/
25                                                    UNITED STATES MAGISTRATE JUDGE
26
27

28
